Broyles, C. J.,
dissenting: In Boykin v. McRae, supra, where the facts were quite similar to those of the instant case, the Supreme Court held: "It is error for the trial judge to refuse a timely and proper request to write out his charge and read it-to the jury; [but] such a request may be subsequently waived, and in such ease there would be no error in refusing it. Under the facts of this case, the failure of the judge to comply with such a request was not cause for a reversal. Accordingly, the decision of the Court of Appeals was erroneous scf far as it reversed the judgment of the trial court.” Applying the principle of that ruling' to the facts of the present case, I think that special grounds 3 and 4 of the motion for new trial show no cause for a reversal of the judgment.